BRUNOT, J.
The defendant was charged with murder. He was indicted, arraigned, tried, and convicted of that crime and was sentenced to hang. From the verdict of the' jury and the judgment and sentence of the court he has appealed.
There- is one bill of exception in the record. This bill was reserved to the overruling by the court of a motion for a new trial. The only averment in the motion for a new trial is that the verdict is contrary to the law and the evidence.
A motion for a new trial, based solely upon the mere and unsupported allegation that the verdict is contrary to the law and the evidence, presents nothing to the appellate court for review. State v. Green, 43 La. Ann. 402, 9 South. 42; State v. Hobgood, 46 La. Ann. 855, 15 South. 406; State v. Barnes, 48 La. Ann. 460, 19 South. 251; State v. Jones, 112 La. 980, 36 South. 825; State v. Henderson, 113 La. 232, 36 South. 950; State v. Ferguson, 114 La. 70, 38 South. 23; State v. Labry, 124 La. 748, 50 South. 700; State v. Robertson, 133 La. 806, 63 South. 363.
No assignment of error is made, and no errors appear in the record, which, in view of the gravity of the crime, we have scrutinized with unusual and extreme care. The *530verdict of the jury and the judgment and sentence of the court appealed from are therefore affirmed.
Rehearing refused by the WHOLE COURT.